DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The drawings of August 31, 2018 are hereby accepted as FORMAL.

The receipt of the foreign priority document from the People’s Republic of China is hereby acknowledged.

Please note that any mention of the line number in a claim in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
On line 2 of dependent claim 3, it is unclear what “a radar” refers to.  Particularly, if “a radar” in claim 3 refers to one of the “plurality of radars” on line 4 of independent claim 1, then the claim language must be amended to make antecedent basis clear (e.g., “a radar of said plurality of radars”).  If “a radar” in claim 3 refers to “a radar” other than one of the “plurality of radars” on line 4 of claim 1, then claim 3 must be amended to make this clear.
Overall, dependent claim 3 is indefinite and unclear in context in that the claim language does not make clear and definite what is acting when, “it is determined that the approaching of the vehicle is detected.”  Is the action of determining in claim 3 performed by the “controller …” in claim 1?
Dependent claim 8 is indefinite and unclear in context in that line 2 of the claim contradicts the preamble of the same claim.  Particularly, if claim 8 is directed to an “intelligent roadside unit” (line 1), the unit would be on or near the “roadside,” but line 2 of claim 8 states that “the intelligent roadside unit is disposed in a vehicle,” which contradicts the preamble.  The claimed “unit” cannot be a “roadside unit” if it is “disposed in a vehicle.”

Prior Art Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Eichweber (US 4,247,858), hereinafter Eichweber (‘858).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of radar systems.
The text of independent claim 1 is as follows:
“1. An intelligent roadside unit, comprising: a circular camera array, including a plurality of cameras for capturing images in different road directions respectively; a circular radar array, including a plurality of radars for detecting obstacle information in different road directions respectively; and a controller configured to determine whether there is a vehicle approaching according to the obstacle information detected by the radars, to turn on a camera corresponding to the radar that has detected the approaching of the vehicle to capture an image, and to control the cameras corresponding to the radars that have not detected the approaching of the vehicle to be in a standby state.”

Eichweber (‘858) discloses the use of the “unit” for warning on the battlefield (column 1, lines 17-34) to detect vehicles (column 6, lines 10-26).  It would have been obvious to one of ordinary skill-in-the-art that the Eichweber (‘858) device in detecting vehicles could be placed at “roadside,” since vehicle travel on roads.
The claim 1, “circular camera array, including a plurality of cameras for capturing images in different road directions respectively” (lines 2-3) is met in Eichweber (‘858) as applied above by the circular array of “light receiving elements 60” in each of the “individual angular sectors” and attached to “receiving and evaluating apparatus 68,” as illustrated in drawing Figure 4.
The claim 1, “circular radar array, including a plurality of radars for detecting obstacle information in different road directions respectively” (lines 4-5) is met in Eichweber (‘858) by the circular array of “antenna rods 1” (column 5, lines 38-45), which are connected to a radar receiver 52 and to a radar transmitter 54 (column 5, line 66 through column 6, line 2; column 5, lines 27-28: “The slots are dimensioned …”), in which each of the antenna rods 1” is “associated with a defined angular sector.”  Although Eichweber (‘858) discloses a radar generally, Eichweber (‘858) mentions the use of the inventive unit with a “Doppler radar” (column 2, lines 40-45).  However, 
As for the claim 1, “controller configured to determine whether there is a vehicle approaching according to the obstacle information detected by the radars, to turn on a camera corresponding to the radar that has detected the approaching of the vehicle to capture an image, and to control the cameras corresponding to the radars that have not detected the approaching of the vehicle to be in a standby state” (lines 6-10), these are met by the disclosure of one of the light receiving elements 60 detecting light from a certain direction, and then, activating the radar for the antenna rod 1 in the individual angular sector from which the light was detected with the “controller …” being the Eichweber (‘858) “evaluation device 66” and/or the “control drive 64” and/or the “control device 50,” except that in Eichweber (‘858) the camera arrangement using the “light receiving elements 60” activates the radar, instead of the radar activating the “light receiving elements 60.”  It would have been obvious to one of ordinary skill-in-the-art to reverse the arrangement in Eichweber (‘858) to have the radar activate the “light 
As for the features of the claim 1 “controller …” detecting “whether there is a vehicle approaching according to the obstacle information detected by the radars” and “to turn on a camera corresponding to the radar that has detected the approaching vehicle” (column 6, lines 10-38), in that Eichweber (‘858) has a plurality of Doppler radars, such being able to detect the sense of motion of a target, and in that an approaching target would be of greater interest than a receding target, it would have been obvious to one of ordinary skill-in-the-art to have the “controller” detecting “whether there is a vehicle approaching according to the obstacle information detected by the radars” and “to turn on a camera corresponding to the radar that has detected the approaching vehicle” to gain sensor information on targets of the greatest interest (i.e., approaching targets).
In that each and every claimed feature in independent claim 1 is plainly present in Eichweber (‘858) as modified above, independent claim 1 is obvious over Eichweber (‘858) as modified above.

The further limitations of dependent claim 3 are met by Eichweber (‘858) as applied above to independent claim 1.
The further limitations of dependent claim 4 are met by Eichweber (‘858) as applied above to independent claim 1, noting, for example, column 5, lines 49-55 “outer covering or a tube of a material”).
With respect to the further limitations of dependent claim 8, the claim states on line 2 that the “unit is disposed in a vehicle,” however, Eichweber (‘858) as applied above to independent claim 1 discloses that the “unit” may be “fixed” to a vehicle “in the manner of a conventional rod antenna,” which is taken to mean on the body of the vehicle (i.e., exterior).  It would have been obvious to one of ordinary skill-in-the-art from the disclosure in Eichweber (‘858) that the “unit” may be attached to a vehicle that it could be attached “in a vehicle” for the advantage of protection from weather.  Further, it would have been obvious to one of ordinary skill-in-the-art that “circular camera array” 
The remarks for independent claim 9 are substantially those made above with respect to independent claim 1, in claim 9 is the method claim corresponding to the apparatus of independent claim 1.
As for dependent claim 10, in that the Eichweber (‘858) “unit” is controlled by the “evaluation device 66” and the “control drive 64” and the “control device 50,” it would have been obvious to one of ordinary skill-in-the-art to make each of these to include a “processor” and to run a “computer program” for the advantage of decreased bulk, weight, and cost as compared to alternatives to implement the method of claim 9.  The claim 10 “non-transitory computer readable storage medium” would be met by a memory associated with the processors that stores program instructions.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Eichweber (‘858) in view of Li et al (US 10,386,476), hereinafter Li et al (‘476).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The further limitations of dependent claim 5 are not disclosed in Eichweber (‘858).  Li et al (‘476) is in the same field of endeavor as Eichweber (‘858), namely detection of vehicles or other obstacles near a vehicle.  Li et al (‘476) discloses the forming of a “point cloud image” as claimed in claim 5 by combining the image captured by a laser radar with the output of a radar (column 8, lines 24-34, and 53-60) for the advantage of determining the position of the obstacle (column 8, lines 59-60).  It would have been obvious to one of ordinary skill-in-the-art to combine the image data and the radar data in the Eichweber (‘858) controller devices as taught by Li et al (‘476) for the advantage taught by that reference.  In that a camera and a laser radar are both optical imaging devices, it would have further been obvious to one of ordinary skill-in-the-art that the “laser radar” in Eichweber (‘858) could also be a camera.
As for the further limitations of dependent claim 6, Li et al (‘476) teaches transmitting the processed data, such as the point cloud image, via a network 202, to a server 203 for processing so that the vehicle unit can learn of obstacles near the vehicle, providing data for autonomous driving (column 9, lines 16-23).  It would have been obvious to one of ordinary skill-in-the-art to transmit the point cloud image data to the server, as taught by Li et al (‘476) for the advantages of gaining the processing power of the server and of learning of nearby obstacles.  In addition, it is noted that the server in the applied combination, as a networked device, would share the data with other driverless vehicles.


Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Skrbina (‘084) is of general interest for the pairing of radar sensors with cameras along the periphery of a vehicle, noting, for example, Figure 1.
Shaffer (‘662) is of general interest for the arrangement of the sensors in Figure 10.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648